Exhibit 10.3

December 4, 2013

Timothy Oakes

200 Harvard Mill Square, Suite 210

Wakefield, MA 01880

 

  Re: Severance Agreement

Dear Tim:

In order to ensure your continued service to the Edgewater Technology, Inc. (the
“Company”), the Company wishes to offer you the following severance package
which supersedes and replaces your prior severance package letter dated July 21,
2008:

1. Severance. If at any time after the date hereof, you are terminated by the
Company (or its successor) without Cause, as defined below, and such termination
occurs within one (1) year after the effective date of a Change in Control, as
defined below, you shall be entitled to receive severance pay for a period of
six (6) months at the rate of your annual base salary then in effect, payable in
the same manner as your regular salary, together with six (6) months continued
coverage under the Company’s medical and dental plans at the rate applicable to
active employees. Such severance pay shall be in lieu of any other severance
benefits to which you may be entitled under any other applicable policy or
program. Notwithstanding the foregoing, if at the time of termination you are a
“specified employee” as defined in the Treasury Regulations, Sec 1.409A-1(i),
then the severance payments described above shall be delayed until six months
after the date of your termination, in the manner required by Treasury
Regulations, Section 1.409A-3(i)(2). In that event, any payments that would
otherwise be due prior to the date which is six months after your termination
shall instead be due to you on the date which is six months after your
termination, or, if earlier, on the date of your death.

2. Change in Control. A “Change in Control” shall be deemed to have occurred if:
(i) any person, other than the Company or an employee benefit plan of the
Company, acquires, directly or indirectly, the beneficial ownership of any
voting security of the Company and immediately after such acquisition such
person is, directly or indirectly, the beneficial owner of voting securities
representing 50% or more of the total voting power of the then-outstanding
voting securities of the Company; (ii) the individuals (A) who, as of the date
of this Agreement, constitute the Board (the “Original Directors”) or (B) who
thereafter are elected to the Board and whose election, or nomination for
election, to the Board was approved by a vote of at least two-thirds (2/3) of
the Original Directors then still in office (such directors becoming “Additional
Original Directors” immediately following their election) or (C) who are elected
to the Board and whose election, or nomination for election to the Board was
approved by a vote of at least two-thirds (2/3) of the Original Directors and
Additional Original Directors then still in office (such directors also becoming
“Additional Original Directors” immediately following their election), cease for
any reason to constitute a majority of the members of the Board; (iii) the
stockholders of the Company shall approve a merger, consolidation,
recapitalization, or reorganization of the Company, a reverse stock split of
outstanding voting securities, or consummation of any such transaction



--------------------------------------------------------------------------------

if stockholder approval is not sought or obtained, other than any such
transaction which would result in at least 75% of the total voting power
represented by the voting securities of the surviving entity outstanding
immediately after such transaction being beneficially owned by at least 75% of
the holders of outstanding voting securities of the Company immediately prior to
the transaction, with the voting power of each such continuing holder relative
to other such continuing holders not substantially altered in the transaction;
or (iv) the stockholders of the Company shall approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or a substantial portion of the Company’s assets (i.e., 50% or
more of the total assets of the Company).

3. Cause. For purposes of this Agreement, “Cause” shall mean any of the
following: (A) Employee’s material breach of any provision of the Employee’s
Confidentiality and Non-Disclosure Agreement; (B) after providing 30 days prior
notice to the Employee and providing the opportunity for Employee to be heard by
the Board of Directors during such time, the Board of Directors issues a final
written determination that Employee has willfully failed and refused to comply
with the material and reasonable directives of the Company; (C) Employee’s
failure to meet written performance standards established by the President and
Chief Executive Officer of the Company from time to time which Employee has
failed to cure within ninety (90) days after receipt of written notice of
nonperformance from the Company ; (D) Employee’s gross negligence or willful or
intentional misconduct; (E) after providing 30 days prior notice to the Employee
and providing the opportunity for Employee to be heard by the Board of Directors
during such time, the Board of Directors issues a final written determination
that Employee has breached his fiduciary duties to the Company; or (F) the
conviction of, or the entering of a guilty plea or plea of no contest with
respect to, a felony with respect to Employee, or any other criminal activity
which materially affects Employee’s ability to perform his duties or materially
harms the reputation of the Company;

4. Assignment. You may not assign your rights or obligations hereunder. The
rights and obligations of the Company hereunder shall inure to the benefit of
and shall be binding upon its respective successors and assigns.

5. General Release and Cooperation Agreement. Notwithstanding anything to the
contrary in this Agreement, the aforementioned severance benefits set forth
above are subject to and conditioned upon, and will be paid only in the event of
your execution and delivery to the Company and/or its successor of a release of
all claims and cooperation agreement in such form as may be required by the
Company or its successor. No severance benefits will be paid by the Company or
its successor unless the such release and cooperation agreement has been
executed and delivered by you to the Company or its successor and any revocation
period thereunder has expired.

6. General Provisions.

a. This Agreement shall in no manner be considered a contract for employment
with the Company nor any guaranty of employment for any specified period of
time, and your employment with the Company will remain at-will and may be
terminated by either the Company or you, at any time, with or without cause and
with or without notice.

b. You agree to maintain this Agreement as confidential and shall not disclose
the terms hereof to any other employee of the Company or to any other person,
firm,



--------------------------------------------------------------------------------

or entity other than (i) the members of your immediate family or (ii) your legal
counsel and tax advisers, provided all of such individuals are informed of the
confidential nature of this Agreement and agree to maintain it as confidential

c. This Agreement shall be subject to and governed by the laws of the
Commonwealth of Massachusetts without regard to its choice of law principles.

d. The Company’s obligations to pay amounts hereunder are subject to all
withholding obligations under applicable federal, state, and local laws.

If the foregoing is acceptable to you, please execute this correspondence in the
space provided for below indicating your acceptance of and agreement with the
foregoing.

 

Very truly yours, EDGEWATER TECHNOLOGY, INC. By:  

/s/ Shirley Singleton

  Shirley Singleton, President and Chief Executive Officer

 

Accepted and agreed to as of the date written above:

/s/ Timothy Oakes

Timothy Oakes